--------------------------------------------------------------------------------

EXHIBIT 10.2
 
EMPLOYEE NONCOMPETITION AND NONSOLICITATION AGREEMENT
 
This NONCOMPETITION AND NONSOLICITATION AGREEMENT (“Agreement”) is made as of
the 20th day of November, 2013, by and among Craft Brew Alliance, Inc. (the
“Company”) and Andrew J. Thomas (the “Employee”).
 
WHEREAS, as a condition of and in conjunction with the Company promoting the
Employee to its Chief Executive Officer as of January 1, 2014, the Employee has
and will have access to significant and increased knowledge and experience in
the Company’s business and intimate knowledge of its customers, processes, trade
secrets and/or other business information; and
 
WHEREAS, the Company needs to protect its commercial good will, intellectual
property, and other assets;
 
NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below, the parties’ desire to preserve the value inherent in the Company for
their mutual benefit, and for other valuable consideration, including but not
limited to a promotion the Company has offered to Employee, and the Employee’s
employment or continued employment by the Company thereafter, the Employee,
intending to be legally bound hereby, agrees with the Company as follows:
 
1.            Definitions.
 
“Competing Business” shall mean any business engaged in the brewing, processing,
sale, marketing, or distribution of alcoholic beverages.
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, association, trust, joint venture,
unincorporated organization and any government, governmental department or
agency or political subdivision thereof.
 
“Protected Territory” shall mean the United States of America.
 
2.            At-Will Employment.  Notwithstanding anything contained in this
Agreement, the Employee’s employment by the Company is “at will,” meaning that
either the Employee or the Company may terminate the employment relationship at
any time, with or without notice, and for any reason or no reason.
 
3.            Noncompetition.  From the date hereof through December 31, 2015,
the Employee agrees that Employee will not, singly, jointly, or as a partner,
member, employee, agent, officer, director, stockholder (except as a holder of
not more than five percent of any class of stock listed on a national securities
exchange, or actively traded in a national over-the-counter market), consultant,
independent contractor, or joint venturer of any other Person, or in any other
capacity, directly or beneficially own, manage, operate, join, control, or
participate in the ownership, management, operation or control of, or authorize
the use of his name by, or work for, or provide consulting, financial or other
assistance to, or provide any beneficial services of any kind to, or be
connected in any manner with, a Competing Business within the Protected
Territory.
Page 1 of 3

--------------------------------------------------------------------------------

4.            Nonsolicitation.  From the date hereof through December 31, 2015,
the Employee agrees not to:
 
(a)            employ, retain or engage (as an employee, consultant, or
independent contractor), or induce or attempt to induce to be employed, retained
or engaged, any Person who is or was during the term of the Employee’s
employment with the Company, and for a period of one year thereafter, an
employee, consultant or independent contractor of the Company;
 
(b)            induce or attempt to induce any Person who is or was during the
term of the Employee’s employment with the Company, and for a period of one year
thereafter, an employee, consultant, or independent contractor of the Company,
to terminate such Person’s employment or other relationship with the Company; or
 
(c)            induce or attempt to induce any Person who is or was during the
term of the Employee’s employment with the Company, and for a period of one year
thereafter, a customer or client of the Company, or who otherwise is a
contracting party with the Company, to terminate such Person’s relationship with
the Company or to do business with any Competing Business.
 
5.            Representations.  Employee hereby represents that his at-will
employment with the Company and his performance of all the terms of this
Agreement will not result in a breach of any agreement with a third party,
including the breach of any agreement to keep in confidence proprietary
information acquired by the Employee prior to his employment by the Company or
to refrain from competing with any third party. Employee represents that he has
not entered into, and agrees he will not enter into, any oral or written
agreement in conflict with this Agreement.
 
6.            Survival.  The Employee’s obligations under this Agreement shall
survive the termination of the Employee’s employment with the Company regardless
of the manner of, or circumstances surrounding, such termination, and shall be
binding upon the Employee’s heirs, executors, administrators and legal
representatives.
 
7.            Equitable Remedies.  The Employee agrees that a breach of any of
the provisions of this Agreement by the Employee will cause irreparable harm to
the Company, and that in the event of such breach the Company shall have, in
addition to any and all remedies at law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of the Employee’s
obligations hereunder, and that the Company need not post any bond as a
condition of seeking any such injunction, specific performance, or any other
equitable relief.
 
8.            Waivers and Amendments.  The respective rights and obligations of
the Company and the Employee under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely) or amended only with
the written consent of the Employee and a duly authorized representative of the
Company.
 
9.            Successors and Assigns.  The Company shall have the right to
assign the benefits of this Agreement to any entity that acquires the Company’s
business whether by merger, purchase of capital stock or purchase of all or
substantially all of the assets of the Company.
Page 2 of 3

--------------------------------------------------------------------------------

10.            Notification of New Employer.  In the event that the Employee’s
employment is terminated (either by the Employee or the Company), the Employee
hereby authorizes the Company to notify the Employee’s new employer regarding
the Employee’s rights and obligations under this Agreement, and any other
agreement by which the Employee is bound.
 
11.            Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersedes in their entirety all other or prior agreements, whether oral or
written, with respect thereto.  Notwithstanding the foregoing, this Agreement
shall not be interpreted as superseding or replacing any provision of the
Employee’s employment letter agreement with the Company, including without
limitation any provision terminating severance benefits in the event of
competition by the Employee.
 
12.            Partial Invalidity/Severability.  The Company and the Employee
agree that the covenants set forth in this Agreement shall be enforced to the
fullest extent permitted by law.  Accordingly if any court or arbitrator shall
determine that such covenant is unenforceable for any reason, including, without
limitation, because it covers too extensive a geographical area or survives too
long a period of time, then the parties intend that such covenant shall be
deemed to cover only such maximum geographical area and maximum period of time,
if applicable, and/or shall otherwise be deemed to be limited in such manner, as
will permit enforceability by such court or arbitrator.   In the event that any
one or more of such covenants shall, either by itself or together with other
covenants, be adjudged to go beyond what is reasonable in all the circumstances
for the protection of the interests of the Company and its shareholders, but
would be adjudged reasonable if any particular covenant or covenants or parts
thereof were deleted, restricted, or limited in a particular manner, then the
said covenants shall apply with such deletions, restrictions, or limitations, as
the case may be.  The Company and the Employee further agree that the covenants
set forth in this Agreement are reasonable in all circumstances for the
protection of the legitimate interests of the Company and its shareholders.
 
13.            Governing Law and Venue.  This Agreement shall be governed by and
interpreted under and in accordance with the laws of the State of Oregon.  Venue
for enforcement of any terms of this Agreement shall be in the state or federal
courts for the State of Oregon.
 
The parties have duly executed this Noncompetition and Nonsolicitation Agreement
as of the date first above written.
 
COMPANY:
 
EMPLOYEE:
 
 
 
Craft Brew Alliance, Inc.
 
 
 
 
 
By:
/s/ Kurt R. Widmer
 
/s/ Andrew J. Thomas
Name:       Kurt R. Widmer
Name: Andrew J. Thomas
Title:      Chairman of the Board

 
 
Page 3 of 3

--------------------------------------------------------------------------------